Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  130919 (37)                                                                                          Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v      	                                                          SC: 130919     

                                                                    COA: 257458      

                                                                    Wayne CC: 03-013143-01

  VICTORIA YVETTE JONES,

            Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  August 29, 2006 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2006                    _________________________________________
         l1023                                                                 Clerk